Citation Nr: 1236701	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-40 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was previously before the Board in September 2011, when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a low back disorder and a cervical spine disorder.  Although these issues were previously remanded by the Board, and the Board regrets the additional delay, the Board finds that additional development of the record is necessary before the issues on appeal may be decided on the merits.

The Board's September 2011 decision directed the RO to schedule the Veteran for a VA spine examination.  The RO scheduled the examination, however, the Veteran did not appear, and the claims were readjudicated on the evidence already of record.  The Veteran filed a statement after the claims were certified to the Board for appellate consideration, explaining that he did not receive notification of the VA examination, and asking that it be rescheduled.

Under 38 C.F.R. § 3.159(c)(4), VA has a duty to assist claimants obtain evidence to support their claims, including the provision of a medical examination if needed to decide the claim.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the record does not adequately reveal the current state of the disability, the duty to assist requires a thorough and contemporaneous medical examination).  If an examination is scheduled in an original service connection claim, such as the Veteran's, and the claimant does not have good cause for failing to report, then the claim may be decided without the aid of that examination based on the evidence already of record.  38 C.F.R. 3.655(b) (2011).  Here, the Veteran has indicated that he was out of town and unaware of the VA examination, and asked for it to be rescheduled.  See Statement dated July 3, 2012.  The Board finds the Veteran to have had good cause to miss the examination, and that another should be scheduled in order to fully develop the claims on appeal.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received regarding his low back disorder and cervical spine disorder.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include updated VA treatment reports.  These efforts to obtain records should also be memorialized in the Veteran's VA claims folder.

2.  When the above has been accomplished, the RO/AMC should schedule the Veteran for a VA spine examination, to ascertain the nature of any current low back or cervical spine disorders and to obtain medical opinions as indicated below.  The claims file must be provided to the VA examiner for review, and such review must be noted in the report.

All necessary diagnostic tests and/or studies should be accomplished.  After reviewing the file and examining the Veteran, the VA examiner should provide a diagnosis for each clinically ascertainable disorder the Veteran currently has involving the lumbar and cervical areas of the spine.

If the VA examiner finds the Veteran has any clinically ascertainable disorder of the lumbar or cervical spine, then the VA examiner is asked to render an opinion as to whether it is at least as likely as not that each diagnosed disorder is related to any injury or disease incurred in service.  A separate opinion should be given for each spine disorder diagnosed.

If the VA examiner is unable to find any clinically ascertainable disorder to account for the Veteran's complaints of neck and/or low back pain, then the VA examiner should opine whether the Veteran's complaints are somatic in nature and, if so, whether it is at least as likely as not that such complaints are proximately due to, or, alternatively, aggravated (permanently worsened) by the Veteran's service-connected anxiety disorder with depression.  

The VA examiner should provide a complete rationale for all opinions rendered, including discussing any evidence contrary to the opinion given.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's claims.  If the claims are denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


